DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 49, 51-52 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mason (US 2016/0366849).

Regarding claim 49, Mason discloses a structure, comprising: a floor (14b) comprising a non-zero slope (Figs. 2e-2g, [0066]); a roof (18b), wherein a majority of the roof (18b) is substantially parallel to the floor (Figs. 2e-2g, [0066]); one or more supporting structures (20b) configured to support the roof (18b), an air regulating system (Fan elements 62c) configured to circulate air within the structure (10b); and a passageway (through door elements 80b) extending a majority of a distance between a first side (first side) and an opposing second side (second 

Regarding claim 51, Mason discloses wherein the air regulating system (Fan elements 62c) includes a plurality of heating and/or cooling elements (elements 62c would cool the air) configured to heat and/or cool air (elements 62c would cool the air) that flows into the structure (10b).

Regarding claim 52, Mason discloses wherein the air regulating system (Fan elements 62c) includes a plurality of fans (62c) configured such that, when activated, the plurality of fans remove air from the structure (10b).

Allowable Subject Matter
Claim 50 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 38-48 and 53-57 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose the combination of the structure as disclosed herein with an air management system comprising scrubbers that remove and capture the exhaust gases from the air within the structure and recycle and reuse said captured gases by way of an air system to power the air management system for the structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/AARON M RODZIWICZ/Examiner, Art Unit 3642                                                                                                                                                                                                        
/MONICA L BARLOW/Primary Examiner, Art Unit 3644